Citation Nr: 1754232	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral flat feet with warts.


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel



INTRODUCTION

 The Veteran had active duty for training (ACDUTRA) from July 1985 to October 1985 and active military duty from June 1987 to May 1990.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, August 2014, and May 2017, the Board remanded the case for additional development and it now returns for further appellate review.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's bilateral flat feet pre-existed his entrance to active duty, and did not permanently increase in severity beyond the nature progression during active duty.

2.  Bilateral foot keratosis ("warts" as described by the Veteran), are not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral flat feet with warts have not been met. 38 U.S.C. §§ 1111, 1131, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, the Veteran has not alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. 
§ 1111; 38 C.F.R. § 3.304(b). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby, 1 Vet. App. At 227).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability. In that case, 38 U.S.C. § 1153 applies and the burden falls on him or her, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran served on ACDUTRA from July 1985 to October 1985; however, he has not alleged, and the record does not show, that his bilateral pes planus with warts is related to such period of service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, the Veteran contends that his bilateral flat feet with warts developed during his active duty service in approximately 1988 as a result of running and walking on uneven ground, to include cobblestones and gravel, in boots.  Specifically, he alleged that the boots would rub against his feet in a way that made them sore and caused warts to form. He claims he did not seek treatment for his injuries in order to avoid repercussions for doing so, and his feet have continued to hurt him since service and the pain has gotten progressively worse. 

In this regard, the Board notes that the record confirms diagnoses of pes planus (flat feet) and keratosis ("warts" as described by the Veteran).  See VA and private treatment records; June 2010 & June 2016 VA examination reports. 

Further, the Veteran's June 1985 enlistment examination for the Army Reserve reflects a diagnosis of moderate pes planus (asymptomatic) upon clinical evaluation.  However, no examination was performed in connection with the Veteran's entrance to active duty in June 1987.  Consequently, the presumption of soundness attaches for such period of service.  As noted above, in order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the veteran's service. Wagner, supra. 

As an initial matter, the Board finds that the Veteran's bilateral flat feet clearly and unmistakably pre-existed his entrance to active duty.  In this regard, such a finding is supported by the June 1985 service examination that revealed a diagnosis of moderate pes planus upon clinical evaluation.  Furthermore, based on such examination, the June 2016 VA examiner found that the Veteran's flat feet clearly and unmistakably pre-existed his military service.

The Board further finds that the Veteran's bilateral flat feet clearly and unmistakably did not permanently increase in severity beyond the nature progression during active duty.  In this regard, his service treatment records pertinent to his active duty service are entirely negative for any complaints, treatment, or diagnoses referable to flat feet.  Moreover, at no time did the Veteran report any complaints referable to foot trouble.  While the Veteran submitted lay statements in which friends and family members indicated that he has complained of foot pain since separating from service, the record is negative for complaints, treatment, or diagnoses referable to his feet until he sought treatment in February 2007.  

Furthermore, in February 2007, the Veteran's physician noted that he had mild forefoot varus, and plantar warts that had been present for 7 years but had worsened in the past 4 years.  Subsequent records reflect ongoing treatment for callouses and keratosis, with only an occasional mention of pes planus.  Furthermore, at a June 2010 VA examination, the Veteran's arches were normal in both feet.  Based upon an interview with the Veteran, a review of the record, and a physical examination, the examiner opined that there was insufficient evidence to say whether the Veteran's pes planus was worsened by military service, citing the lack of medical records in service and treatment records after service. 

Furthermore, at a June 2016 VA examination, there was no evidence of pes planus; rather, the Veteran was diagnosed with pes cavus, or claw foot.  Additionally, after an interview with the Veteran, a review of the record, and a physical examination, the examiner opined that the Veteran's pes planus was less likely as not aggravated beyond its normal progression by service.  In support of such finding, she noted that records from a private podiatrist in 2007 and 2008 reflect no diagnosis of pes planus and, at the June 2010 VA examination, normal arches were present on both feet, thus excluding pes planus.  The examiner further observed that, although an emergency department visit of May 2014 revealed pes planus, a podiatry examination the next month did not reflect such a diagnosis.  Furthermore, on examination in March 2016 and at the June 2016 VA examination, the Veteran had no pes planus, rather he had its opposite, pes cavus.  Therefore, the examiner found that, since the Veteran's pre-existing pes planus had resolved by 2007, it is less    likely than not that it was aggravated beyond its natural progression by service.  Based on the foregoing, the Board finds that the Veteran's bilateral flat feet clearly and unmistakably did not permanently increase in severity beyond the nature progression during active duty.

Furthermore, with regard to the Veteran's keratosis (claimed as "warts"), his service treatment records are entirely negative for any complaints, treatment, or diagnoses referable to such disorder.  Similarly, the June 2010 VA examiner found that the Veteran's warts could not be related to service as there was no evidence of warts in service.  Additionally, the June 2016 VA examiner noted that the Veteran stated that he developed tender "spot" described as warts, now diagnosed as keratosis, during service.  While he did not have a separation examination, she observed that the lay statements of record reflect reports of foot pain since discharge; however, an initial VA examination conducted in 2004 does not mention spots or warts.  Furthermore, a primary care visit in 2003 did not mention painful feet, and the Veterans' physician's initial history in 2007 reflects a history of "warts" on the feet for 7 years, implying an onset date of 2000, 10 years after service.  The examiner further noted that pes planus is known to predispose to callouses, of which keratoma is a form; however, despite the Veteran's stated history, there is no medical evidence documenting the presence of warts, callouses, or keratomas prior to 2007 and the history given at such time reflected an onset in or around 2000.  In addition, at the time of diagnosis of these keratosis/callouses, the Veteran did not have pes planus. Therefore, the examiner opined that it is less likely than not that the plantar keratosis/callouses, claimed as warts, represent an complication or aggravation of the pre-existing pes planus beyond its natural progression by service.

The Board further observes that the June 2016 examination revealed additional foot diagnoses, to include bilateral hallux valgus, hammertoes, pes cavus, hallux rigidus due to degenerative arthritis 1st MTPJ, equinus foot, and metatarsalgia.  However, she likewise found that such disorders were diagnosed many years after the Veteran's service, and were less likely than not due to aggravation of his pre-existing pes planus beyond its natural progression due to service.

The Board accords great probative weight to the June 2010 and June 2016 VA examiners' opinions as such reflect consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.
 
Although the Veteran, his friends, and family members are competent to report his complaints of bilateral foot pain during and since service, the Board finds that they are not competent to offer an opinion as to whether his pre-existing bilateral flat feet was aggravated during service, or whether his "warts" are directly related to service since they do not possess the requisite medical knowledge to offer such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Specifically, the determination that pes planus has worsened beyond the natural progression as a result of any instance of the Veteran's military service involves knowledge of the impact of such activities on the arch, an internal structure, of the foot.  Furthermore, a determination as to whether he developed a chronic condition of keratosis as a result of any instance of his military service, to include as due to wearing boots on uneven ground, likewise involves knowledge of the impact repeated rubbing of a shoe against a foot over a period of time.  As they are complex medical questions, the Veteran, his friends, and his family members are not competent to offer an opinion as to such matters.  Therefore, their opinions as to the etiology of his claimed conditions are nonprobative.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Consequently, the probative evidence of record reflects that there is clear and unmistakable evidence that the Veteran's bilateral flat feet pre-existed his entrance to active duty, and did not permanently increase in severity beyond the nature progression during active duty; and his bilateral foot keratosis ("warts"), are not shown to be causally or etiologically related to any disease, injury, or incident during service.  Therefore, service connection for bilateral flat feet with warts is not warranted. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable to his claim and it must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for bilateral flat feet with warts is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


